Citation Nr: 1608044	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-24 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction, peripheral neuropathy (bilateral upper extremities), and cataracts.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder.

5.  Entitlement to an initial compensable disability rating for the Veteran's service-connected saphenous vein removal scar associated with coronary artery disease, status post coronary artery bypass graft.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas: a March 2012 rating decision denying entitlement to service connection for hypertension, and a June 2013 rating decision granting service connection for a saphenous vein removal scar, rated as noncompensable, and denying entitlement to service connection for bilateral hearing loss, tinnitus, and major depressive disorder, also claimed as anxiety.

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains a March 2014 VA examination for hypertension and VA treatment records dating from March 2012 to July 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets any additional delay in the Veteran's case, a remand is necessary prior to adjudicating the claims on appeal to ensure that there is a complete record upon which to afford the Veteran every possible consideration and to decide his claims.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Here, a remand is necessary to obtain records in the custody of a federal agency, specifically, the Social Security Administration (SSA).  The VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records, including those from the SSA.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that the VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Based on letters from the SSA dating from January 2012 to June 2014 that were submitted by the Veteran's representative in August 2014, there may be SSA records that are relevant to the Veteran's claim.  According to the letters, the Veteran was entitled to monthly disability benefits from the SSA beginning in July 2011.  Accordingly, a remand is necessary to obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which the SSA based any decision.

The Board must also remand the Veteran's case for the RO to issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when the VA fails to issue an SOC after a claimant files a timely notice of disagreement).  In a June 2013 rating decision, the RO granted service connection for right lower extremity edema, bilateral peripheral neuropathy of the upper extremities, and saphenous vein removal scar.  In the same rating decision, the RO also denied entitlement to service connection for bilateral hearing loss, tinnitus, bilateral peripheral neuropathy of the lower extremities, and major depressive disorder, also claimed as anxiety.  The Veteran subsequently filed a notice of disagreement in the same month, indicating that he disagreed with the RO's decision with respect to his claims of entitlement to service connection for bilateral hearing loss, tinnitus, and major depressive disorder.  The Veteran also stated that he disagreed with the noncompensable rating that was assigned to his service-connected saphenous vein removal scar disability.  Based on a review of the record, the RO has not issued an SOC with respect to these issues.  Therefore, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect any appeals of these issues by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.	Perform an SSA inquiry to determine whether there are any records that exist but are not associated with the Veteran's claims file, to include any application for SSA disability benefits, any administrative decision(s) on any application for SSA disability benefits, and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the Veteran's claims file.

2.	Issue a Statement of the Case pertaining to the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, in addition to his claim of entitlement to an initial compensable disability rating for his service-connected saphenous vein removal scar associated with coronary artery disease, status post coronary artery bypass graft.  The Veteran is advised that the Board will only exercise appellate jurisdiction over his claims if he perfects a timely appeal of these claims.

3.	After completing the development requested above, and any other development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

